EXHIBIT EXECUTION COPY Asset Purchase Agreement by and among Public Service Company of New Mexico, Continental Energy Systems LLC and New Mexico Gas Company, Inc. Dated: January 12, 2008 TABLE OF CONTENTS Article I DEFINITIONS 1.1 Definitions 1 1.2 Other Definitional and Interpretive Matters 14 1.3 Joint Negotiation and Preparation of Agreement 15 Article II PURCHASE AND SALE 2.1 The Sale 15 2.2 Excluded Assets 18 2.3 Assumed Obligations 19 2.4 Excluded Liabilities 20 Article III PURCHASE PRICE 3.1 Purchase Price 22 3.2 Determination of Purchase Price. 22 3.3 Allocation of Purchase Price 23 3.4 Proration. 24 Article IV THE CLOSING 4.1 Time and Place of Closing 25 4.2 Payment of Closing Payment Amount 26 4.3 Deliveries by Seller 26 4.4 Deliveries by Buyer 27 Article V REPRESENTATIONS AND WARRANTIES OF SELLER 5.1 Organization; Qualification 28 5.2 Authority Relative to this Agreement and the Ancillary Agreements 28 5.3 Consents and Approvals; No Violation 29 5.4 Financial Information 29 5.5 Title 30 5.6 Environmental 31 5.7 Labor Matters 32 5.8 ERISA; Benefit Plans. 32 i 5.9 Certain Contracts and Arrangements. 33 5.10 Legal Proceedings and Orders 36 5.11 Permits 36 5.12 Compliance with Laws 36 5.13 Insurance 36 5.14 Taxes 37 5.15 Fees and Commissions 37 5.16 Intellectual Property 37 5.17 Inspections 37 5.18 Sufficiency of Purchased Assets 38 5.19 Absence of Certain Changes or Events; Major Customers 38 5.20 Hedging 38 5.21 Regulatory Compliance 39 Article VI REPRESENTATIONS AND WARRANTIES OF BUYER 6.1 Organization 39 6.2 Authority Relative to this Agreement and the Ancillary Agreements 39 6.3 Consents and Approvals; No Violation 40 6.4 Buyer’s Knowledge 40 6.5 Fees and Commissions 40 6.6 Financial Capability 41 6.7 Inspections 41 Article VII COVENANTS OF THE PARTIES 7.1 Conduct of Business 42 7.2 Access to Information. 44 7.3 Expenses 48 7.4 Further Assurances; Procedures with Respect to Certain Agreements and other Assets 48 7.5 Public Statements 52 7.6 Consents and Approvals 52 7.7 Transfer Taxes 54 7.8 Supplements to Schedules 54 7.9 Employees and Employee Benefits 54 7.10 Eminent Domain; Casualty Loss 60 7.11 Transitional Use of Signage and Other Materials Incorporating Seller’s Name or other Logos 60 7.12 Litigation and Regulatory Support 61 7.13 Notification of Customers 61 7.14 Title Insurance, Surveys, Estoppel Certificates, and Non-Disturbance Agreements 61 7.15 Central or Shared Functions for Transition Period 62 ii 7.16 Post-Closing Insurance 62 7.17 Financing. 62 7.18 Cooperation Regarding Tax Matters 63 7.19 Master Lease Agreement 64 7.20 Annual Hedge Strategy 64 Article VIII CONDITIONS TO CLOSING 8.1 Conditions to Each Party’s Obligations to Effect the Closing 64 8.2 Conditions to Obligations of Buyer 65 8.3 Conditions to Obligations of Seller 66 Article IX INDEMNIFICATION 9.1 Survival of Representations and Warranties 66 9.2 Indemnification. 67 9.3 Indemnification Procedures. 67 9.4 Limitations on Indemnification. 69 9.5 Applicability of Article IX 71 9.6 Tax Treatment of Indemnity Payments 71 9.7 No Consequential Damages 71 9.8 Exclusive Remedy 72 Article X TERMINATION AND OTHER REMEDIES 10.1 Termination. 72 10.2 Procedure and Effect of Termination 74 10.3 Remedies upon Termination 74 Article XI PARENT GUARANTEE 11.1 Guarantee 76 11.2 Nature of Guarantee 76 11.3 Representations and Warranties of Parent 76 11.4 Sole Obligation of Parent 77 iii Article XII MISCELLANEOUS PROVISIONS 12.1 Amendment and Modification 77 12.2 Waiver of Compliance; Consents 77 12.3 Notices 78 12.4 Assignment 79 12.5 Governing Law 79 12.6 Severability 80 12.7 Entire Agreement 80 12.8 Bulk Sales or Transfer Laws 80 12.9 Delivery 80 12.10 Waiver of Jury Trial 80 iv EXHIBITS AND SCHEDULES Exhibit 1.1-A Form of Assignment and Assumption Agreement Exhibit 1.1-B Form of Assignment of Easements Exhibit 1.1-C Form of Bill of Sale Exhibit 1.1-D Business Employees Exhibit 1.1-E Central or Shared Functions Exhibit 1.1-F Form of Special Warranty Deed Exhibit 1.1-G Transition Services Agreement Exhibit 1.1-H Capital Expenditure Budget Exhibit 3.1 Determination of Adjustment Amount Schedule 1.1-A Business Agreements Schedule 1.1-B Buyer Required Regulatory Approvals Schedule 1.1-C Permitted Encumbrances Schedule 1.1-D Seller Required Regulatory Approvals Schedule 1.1-E Seller’s Knowledge Schedule 1.1-F Territory Schedule 2.1(a) Owned Real Property Schedule 2.1(b) Real Property Leases Schedule 2.1(m) SCADA Equipment and Software Schedule2.1(n) Business Software Schedule 2.1(p) FCC Licenses Schedule 2.1(r) Regulatory Assets Schedule 2.2(k) Retained Agreements Schedule 2.2(o) Retained Assets Schedule 2.3(i) Regulatory Liabilities Schedule 5.3 Seller’s Consents and Approvals Schedule 5.4(a) Financial Information Schedule 5.4(b) Undisclosed Liabilities Schedule 5.5(a) Title Ownership Schedule 5.5(b) Title Compliance Schedule 5.6(a)-1 Sufficiency of Environmental Permits Schedule 5.6(a)-2 Environmental Permits Schedule 5.6(b) Environmental Notices Schedule 5.6(c) Environmental Claims or Releases Schedule 5.7 Labor Matters Schedule 5.8(a) Benefit Plans Schedule 5.9(a) Material Business Agreements Schedule 5.9(b)(i) Material Business Agreements Seller Obligations Schedule 5.9(b)(ii) Material Business Agreements Other Party Obligations Schedule 5.9(c) Franchises Schedule 5.9(d) Seller Security and Guarantees Schedule 5.10 Legal Proceedings and Orders Schedule 5.11 Permits Schedule 5.13 Insurance Schedule 5.14 Taxes v Schedule 5.19(a) Certain Changes Schedule 5.20 Annual Hedge Strategy Schedule 5.21 Business Regulatory Proceedings and Filings Schedule 6.3 Buyer’s Consents and Approvals Schedule 7.1 Conduct of Business Schedule 7.1(b) Rate Filings Schedule 7.2(h) Disclosed Indebtedness Schedule 7.4(e) Shared Agreements Schedule 7.9(a) Unions Schedule 7.9(f) Seller’s VEBA Schedule 7.19 Master Lease Agreement Sites and Terms Schedule 11.3(c) Parent’s Consents and Approvals In accordance with Item 601(b)(2) of Regulation S-K, PNM Resources agrees to furnish supplementally a copy of any schedule to the Securities and Exchange Commission upon request. vi ASSET PURCHASE AGREEMENT Asset Purchase Agreement (“Agreement”), made as of January 12, 2008 by and among Public Service Company of New Mexico, a New Mexico corporation (“Seller”), Continental Energy SystemsLLC, a Delaware limited liability company (“Parent”), and New Mexico Gas Company, Inc., a Delaware corporation and a wholly owned subsidiary of Parent (“Buyer”). WHEREAS, Buyer desires to purchase, and Seller desires to sell, the Purchased Assets (as hereinafter defined) upon the terms and conditions set forth in this Agreement. NOW THEREFORE, in consideration of the Parties’ and Parent’s respective covenants, representations, warranties, and agreements hereinafter set forth, and intending to be legally bound hereby, the Parties and Parent agree as follows: ARTICLE I DEFINITIONS 1.1Definitions.(a)As used in this Agreement, the following terms have the meanings specified in this Section 1.1: “2006 Cost Allocation Manuals” means the cost allocation manuals filed by Seller with the NMPRC on (a) March 31, 2005, effective for the period between January 1, 2006 and March 31, 2006, and (b) March 1, 2006, effective for the period between April 1, 2006 and December 31, 2006. “2007 Cost Allocation Manuals” means the cost allocation manuals filed by Seller with the NMPRC on (a) December 1, 2006, effective for the period between January 1, 2007 and April 31, 2007, and (b) April 2, 2007, effective for the period between May 1, 2007 and December 31, 2007. “Actionable Incident” means an incident or occurrence, that (i) results in damages or other harm to a Person other than Buyer or Seller, or any of their respective Affiliates, or a Person’s property; and (ii) provides such Person with the legal basis to recover damages or other relief. “Adjustment Amount” may be a positive or negative number, and will be determined in accordance with Exhibit 3.1. “Affiliate” has the meaning set forth in Rule 12b-2 of the General Rules and Regulations under the Securities Exchange Act of 1934. “Alternate Arrangements” means with respect to any Consent Asset, any arrangements entered into pursuant to Section7.4(c)to provide Buyer with the benefits and obligations of such Consent Asset from and after the
